ORDER
This case came before the Court on the State’s Petition for Review. After due consideration,
IT IS ORDERED that the Petition for Review is denied.
Justice Martone voted to grant the Petition for Review and requested on this occasion that his reasons for so doing be set forth. His dissenting statement follows.
In this as in other cases in which review is denied, the Court does not set forth its reasons for denial because it cannot do so without either effectively deciding a case that is not before it or endorsing and thereby approving the Court of Appeals’ opinion even though it has not reviewed the entire record.
/s/ Stanley G. Feldman
STANLEY G. FELDMAN Chief Justice